MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	    2018	ME	6	
Docket:	      Ken-17-299	
Submitted	
  On	Briefs:	 January	11,	2018		
Decided:	     January	23,	2018	
	
Panel:	       ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                IN	RE	DANTE	C.	et	al.	
	
	
PER	CURIAM	

      [¶1]	 	 The	 mother	 of	 Dante	 C.	 and	 Delia-Marie	 C.	 appeals	 from	 a	

judgment	of	the	District	Court	(Waterville,	Stanfill,	J.)	terminating	her	parental	

rights	 pursuant	 to	 22	 M.R.S.	 §	 4055(1)(A)(1)(a)	 and	 (B)(2)	 (2017).	 	 After	

reviewing	the	evidence,	we	affirm.	

      [¶2]	 	 The	 court	 held	 a	 hearing	 on	 the	 Department’s	 petition	 for	 the	

termination	of	the	mother’s	parental	rights	on	June	14,	2017.		Despite	the	fact	

that	 she	 had	 been	 served	 with	 the	 petition	 to	 terminate	 her	 parental	 rights	

and	 received	 notice	 of	 the	 hearing,	 the	 mother	 failed	 to	 appear	 at	 the	

proceeding.			

      [¶3]		The	evidence	presented	at	the	termination	hearing	demonstrated	

that	the	mother	had	not	maintained	meaningful	contact	or	had	any	visitation	

with	the	children	since	November	2016.		The	mother	had	shown	a	significant	

lack	 of	 engagement	 with	 the	 reunification	 process	 throughout	 the	 case.		
2	

Following	 the	 January	 2016	 jeopardy	 order,	 the	 reunification	 plan	 required	

that	 the	 mother	 address	 issues	 related	 to	 housing	 for	 the	 children,	 domestic	

violence	 and	 her	 ability	 to	 protect	 the	 children	 from	 violence,	 and	 her	

substance	 abuse	 and	 mental	 health	 issues.	 	 There	 was	 no	 evidence	 that	 the	

mother	 engaged	 in	 any	 services	 to	 address	 those	 issues	 or	 that	 she	 secured	

stable	or	appropriate	housing	for	the	children.			

       [¶4]	 	 After	 considering	 the	 testimony	 presented	 at	 the	 hearing	 and	

reviewing	the	entirety	of	the	record,	the	court	found	by	clear	and	convincing	

evidence	 that	 (1)	 the	 children	 have	 been	 abandoned	 by	 the	 mother;	 (2)	 the	

mother	is	unwilling	or	unable	to	protect	the	children	from	jeopardy	and	these	

circumstances	 are	 unlikely	 to	 change	 within	 a	 time	 calculated	 to	 meet	 the	

children’s	needs;	(3)	the	mother	is	unwilling	or	unable	to	take	responsibility	

for	 the	 children	 within	 a	 time	 which	 is	 reasonably	 calculated	 to	 meet	 their	

needs;	 (4)	 the	 mother	 failed	 to	 make	 a	 good	 faith	 effort	 to	 rehabilitate	 and	

reunify	with	the	children;	and	(5)	termination	of	the	mother’s	parental	rights	

is	 in	 the	 best	 interests	 of	 the	 children.	 	 See	 22	 M.R.S.	 §	4055(1)(B)(2).	 	 The	

court	 entered	 its	 order	 terminating	 parental	 rights	 as	 to	 the	 mother	 on	
                                                                                                                   3	

June	23,	 2017.	 	 The	 mother	 timely	 appealed	 the	 order	 pursuant	 to	 22	 M.R.S.	

§	4006	(2017)	and	M.R.	App.	P.	2(b)(3)	(Tower	2016).1			

	       [¶5]		On	August	25,	2017,	pursuant	to	the	process	outlined	in	In	re	M.C.,	

2014	ME	128,	¶¶	6-7,	104	A.3d	139,	counsel	for	the	mother	filed	an	appellate	

brief	 containing	 only	 a	 statement	 of	 facts	 and	 procedural	 history,	 and	 a	

statement	that	counsel	believed	that	there	are	no	arguable	issues	of	merit	for	

an	 appeal.	 	 In	 an	 order	 dated	 August	 31,	 2017,	 we	 granted	 the	 mother	 an	

enlargement	 of	 time	 to	 file	 a	 supplemental	 brief.	 	 The	 mother	 did	 not	 file	 a	

supplemental	brief,2	and	we	granted	the	Department’s	motion	requesting	that	

we	consider	the	appeal	without	briefing	from	the	Department.			

	       [¶6]		The	record	supports	the	court’s	findings	of	parental	unfitness	as	to	

the	mother.		See	22	M.R.S.	§	4055(1)(B)(2)(b)(i)-(iv).		Furthermore,	there	was	

sufficient	 evidence	 in	 the	 record	 to	 support	 the	 court’s	 findings	 and	

discretionary	 determination	 that	 termination	 of	 the	 mother’s	 parental	 rights	


    1	 	 This	 appeal	 was	 commenced	 before	 September	 1,	 2017,	 and	 therefore	 the	 restyled	 Maine	

Rules	of	Appellate	Procedure	do	not	apply.		See	M.R.	App.	P.	1.	
    2	 	 Counsel	 for	 the	 mother	 made	 numerous	 attempts	 to	 contact	 the	 mother	 and	 to	 personally	

serve	 the	 order	 granting	 the	 motion	 to	 permit	 supplemental	 briefing.	 	 The	 only	 communication	
counsel	received	was	a	Facebook	message,	from	an	account	believed	to	be	the	mother’s,	stating:	“I	
am	 letting	 you	 know	 I	 am	 not	 going	 to	 file	 an	 appeal.	 	 The	 kids	 are	 happy	 and	 doing	 great	 so	 I’m	
going	to	let	it	be.”		Counsel	made	several	attempts	to	contact	the	mother	to	determine	whether	this	
statement	was	a	stipulation	to	the	dismissal	of	the	appeal,	but	counsel	was	unable	to	make	contact.		
Because	the	Facebook	message	does	not	constitute	an	unambiguous	stipulation	to	the	dismissal	of	
the	mother’s	appeal,	we	consider	the	appeal.	
4	

was	in	the	children’s	best	interests.		See	In	re	Caleb	M.,	2017	ME	66,	¶	33,	159	

A.3d	345;	see	also	22	M.R.S.	§	4055(1)(B)(2)(a).	

         The	entry	is:	

                            Judgment	affirmed.	
	
	     	    	     	      	     	
	
	
Elyse	M.	Apantaku,	Esq.,	Schneider	&	Brewer,	Waterville,	for	appellant	mother	
	
The	Department	of	Health	and	Human	Services	did	not	file	a	brief	
	
	
Waterville	District	Court	docket	number	PC-2015-33	
FOR	CLERK	REFERENCE	ONLY